PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/617,252
Filing Date: 23 May 2018
Appellant(s): GENERAL ELECTRIC TECHNOLOGY GMBH

__________________
Joel D. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 October 2021.

(1) Status of Claims on Appeal
a. 	Claims 12-22 are rejected.
(2) Grounds of Rejection to be Reviewed on Appeal
The following grounds of rejection set forth in the Office action dated 24 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claim(s) 12-15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Outram (EP 2937986) in view of Fukubayashi (US 2015/0226262).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Outram (EP 2937986) in view of Fukubayashi (US 2016/0226262) and Miller (US 2018/0173182). 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Outram (EP 2937986) in view of Fukubayashi (US 2016/0226262). and Onishi (US 2016/0294276).
 (3) Response to Arguments
The appellant is claiming in independent claim 12 A converter assembly comprising: a converter (Fig. 1, 12) for interconnecting first and second electrical networks (Fig. 1, 14/18), the converter including: at least one control module (Fig. 1, 22) programmed to control directly in accordance with a control program (Fig. 1, 22; pg. 7, lines 10-19) stored therein the switching of one or more switches (Fig. 1, 14/26) in a switching module  (Fig. 1, 26)of the converter; and at least one energy storage device (pg. 7, lines 10-19) configured to store energy to at least in part supply power to at least one corresponding control module; and a high-level controller (Fig. 1, 48) arranged in communication with the converter and the or each control module therein, the high-level controller being programmed to transition the converter from an on-line condition to 
For ease of reference, the rejection shall be reiterated here.  
As to claim 12,  Outram  discloses a converter assembly (Fig. 1) comprising: a converter (10) for interconnecting first (12) and second (14) electrical networks, the converter including: at least one control module (32) programmed to control directly in accordance with a control program stored (¶56 “coding”) therein the switching of one or more switches in a switching module of the converter (¶55  “The active controller is also, while so designated, controls the chain link component) ; and at least one energy storage device (¶8 “capacitor”) ; and a high-level controller (40) arranged in communication with the converter and the or each control module (24) therein, the high-level controller (¶61 “The control module 40 also includes a third interface module 58 which arranges the first and second controllers 42, 44 in communication with a hardware control unit (not shown) that directly controls, e.g. the chain-link component (26, 28).”) being programmed to transition the converter from an on-line condition (active mode) to an off-line condition (standby mode) during which transition the or each energy storage device within the converter discharges the energy stored therein, and the high-level controller being further programmed to replace the control program (¶23 “Optionally the control module additionally includes a storage device configured to store a control program, and the active controller while so designated is further configured to store a replacement control program in the storage device before replacing the control program stored in the standby controller with the said replacement control program.”) of at least one control module of the converter during the said transition from an on-line condition to an off-line condition (abstract “Each controller (42, 
Outram does not explicitly disclose and at least one energy storage device configured to store energy to at least in part supply power to at least one corresponding control module or before all of the enrgy stored in the each or each energy storage device is discharged.
Fukubayashi discloses at least one energy storage device (battery) configured to store energy to at least in part supply power to at least one corresponding control module and replace the control program (Fig. 9, S24) of at least one control module (10) during the said transition from an on-line condition (standby) to an off-line condition (off) before all of the energy stored in the or each energy storage device is discharged (Fig. 9, S25)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Outram to use the updating system of Fukubayashi to suppress inconveniences (¶5).
Appellant argues that either reference, alone or in combination does not explicitly teach “and a high-level controller arranged in communication with the converter and the or each control module therein, the high-level controller being programmed to transition the converter from an on-line condition to an off-line condition during which transition the or each energy storage device within the converter discharges the energy stored therein, and the high-level controller being further programmed to replace the control program of at least one control module of the converter during the said transition from an on-line condition to an off-line condition before all of the energy stored in the or each energy storage device is discharged,” as required by the independent claims.  Examiner respectfully disagrees.  In addition to the text above clearly and distinctly pointing out the claimed limitation, examiner will state how the 


As to appellant’s remarks about the transition and the standby mode of Fukubayashi, note that the online mode and offline mode were taught by Outram.  Fukubayashi teaches the transition or from one state to another which is clearly shown in Fig. 9 of Fukubayashi. IE, there is a charging state,  a discharging state, and the state between them, referred to as standby.  As such, Fukubayashi teaches updating during the transition.  It is also noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, a judgment on obviousness that takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, this argument is not persuasive.

As to the appellants remarks regarding dependent claim 20 and energy, note that the energy stored in a capacitor is proportional to the square of the voltage (Energy (Joules) = (1/2) * Capacitance (Farads) * Electric Potential (Volts)*Electric Potential (Volts) which is rewritten in common SI notation as E= 1/2 CV2-. Checking the voltage a capacitor is a known way to check the energy stored in a capacitor, especially since the Farad value of a capacitor should remain constant.  Appellant is cordially reminded that rationale may be reasoned from scientific principals per MPEP §2144.  Rephrased simply, Onishi is simply ensuring that there is enough energy to perform an operation before executing it.  This is also common sense, because if one does not have enough energy to perform an operation, there would be no point to starting it.  Note that the office, must not "deny factfinders recourse to common sense." Id. at 1238, 95 USPQ2d at 1530-31. (quoting KSR, 550 U.S. at 415, 421, 82 USPQ2d at 1395, 1397).
  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER M NOVAK/Primary Examiner, Art Unit 2839                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839              

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.